DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 02/28/2022, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Status of Claims
Applicant's amendment of claims 1-3, 7-8, 11, 14-15, and cancellation of claim 13  in “Claims” filed on 02/17/2022 with the “Request for Continued Examination (RCE)” filed on 02/28/2022, have been acknowledged and entered by Examiner.
This office action considers claims 1-12 and 14-19 pending for prosecution.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

i. Claims 14 and 15 have been amended. 
ii. Claim 14 has been amended, and the whole claim after this amendment will read as follows:
14.	(Examiner Amended) The computing device of Claim 
iii. Claim 15 has been amended, and the whole claim after this amendment will read as follows:
15.	(Examiner Amended) The computing device of Claim 
Reason for Allowances
Claims 1-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a thermal layer attached to the back side of the die, the thermal plurality of conductive pathways extending from a front side of the thermal layer to a back side of the thermal layer, wherein at least one of the plurality of conductive pathways in the thermal layer is oupled to the back side of the die by a metal-to-metal  interconnect, by a solder interconnect, or by an anisotropic conductive material, and wherein the plurality of conductive  pathways include first conductive pathways having a first pitch and second conductive pathways having a second pitch different from the first pitch”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-10, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 11: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a thermal layer coupled to the back side of the die, the thermal layer comprising the semiconductor material and a plurality of conductive pathways extending from a front side of the thermal layer to a back side of the thermal layer, wherein at least one of the plurality of conductive pathways in the thermal layer is coupled to the back side of the die by a metal-to-metal interconnect, by a solder interconnect, or by an anisotropic conductive material, and wherein the plurality of conductive pathways include first conductive pathways having a first pitch and second conductive pathways having a second pitch different from the first pitch”, as recited in Claim 11, in combination with the remaining limitations of the claim.
Claims 12 and 14-19, are allowed as those inherit the allowable subject matter from claim 11.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Megahed et al. (US 20020172025 A1; hereinafter Megahed) 
Zhao et al. (US 20130221506 A1; hereinafter Zhao) 
Chen et al. (US 20190074264 A1; hereinafter Chen) 
Palanduz (US 20060043567 A1; hereinafter Palanduz) 
O’Donnell et al. (US 20120162947 A1; hereinafter O’Donnell) 
Prior Art Megahed teaches semiconductor chip packaging ([0003]), wherein (Fig. 1+; [0020+])  substrate having a top surface for receiving a die; a conductor patterned on said top surface of said substrate, a first terminal of said conductor being adapted for connection to a first substrate signal bond pad and a second terminal of said conductor being adapted for connection to a first die signal bond pad; a printed circuit board attached to a bottom surface of said substrate; at least one via in said substrate; said at least one via providing an electrical connection between a second die signal bond pad and said printed circuit board. But, Prior Art Megahed does not expressly teach a thermal layer attached to the back side of the die, the thermal layer comprising the semiconductor material and a plurality of conductive pathways extending from a front side of the thermal layer to a back side of the thermal layer, wherein at least one of the plurality of conductive pathways in the thermal layer is oupled to the back side of the die by a metal-to-metal  interconnect, by a solder interconnect, or by an anisotropic conductive material, and wherein the plurality of conductive  pathways include first conductive pathways having a first pitch and second conductive pathways having a second pitch different from the first pitch (claim 1); or a thermal layer coupled to the back side of the die, the thermal layer comprising the semiconductor material and a plurality of conductive pathways extending from a front side of the thermal layer to a back side of the thermal layer, wherein at least one of the plurality of conductive pathways in the thermal layer is coupled to the back side of the die by a metal-to-metal interconnect, by a solder interconnect, or by an anisotropic conductive material, and wherein the plurality of conductive pathways include first conductive pathways having a first pitch and second conductive pathways having a second pitch different from the first pitch (claim 11).
Prior Art Zhao teaches a semiconductor package stack ([Abstract]), wherein (Fig. 1+; [0022+]) an active die is connected to a silicon interposer comprising of vias, where the active die is a semiconductor die comprising of silicon, and the active die is connected to the silicon interposer through micro bumps. But, Prior Art Zhao does not expressly teach a thermal layer attached to the back side of the die, the thermal layer comprising the semiconductor material and a plurality of conductive pathways extending from a front side of the thermal layer to a back side of the thermal layer, wherein at least one of the plurality of conductive pathways in the thermal layer is oupled to the back side of the die by a metal-to-metal  interconnect, by a solder interconnect, or by an anisotropic conductive material, and wherein the plurality of conductive  pathways include first conductive pathways having a first pitch and second conductive pathways having a second pitch different from the first pitch (claim 1); or a thermal layer coupled to the back side of the die, the thermal layer comprising the semiconductor material and a plurality of conductive pathways extending from a front side of the thermal layer to a back side of the thermal layer, wherein at least one of the plurality of conductive pathways in the thermal layer is coupled to the back side of the die by a metal-to-metal interconnect, by a solder interconnect, or by an anisotropic conductive material, and wherein the plurality of conductive pathways include first conductive pathways having a first pitch and second conductive pathways having a second pitch different from the first pitch (claim 11).
Prior Art Chen teaches a semiconductor package structure ([Abstract]), wherein (Fig. 1+; [0022+]) a second substrate comprising of thermal vias is connected to a first semiconductor element, where the second substrate comprises of a glass-reinforced epoxy resin material (e.g., FR4), silicon, ceramic, or a combination of two or more thereof. But, Prior Art Chen does not expressly teach a thermal layer attached to the back side of the die, the thermal layer comprising the semiconductor material and a plurality of conductive pathways extending from a front side of the thermal layer to a back side of the thermal layer, wherein at least one of the plurality of conductive pathways in the thermal layer is oupled to the back side of the die by a metal-to-metal  interconnect, by a solder interconnect, or by an anisotropic conductive material, and wherein the plurality of conductive  pathways include first conductive pathways having a first pitch and second conductive pathways having a second pitch different from the first pitch (claim 1); or a thermal layer coupled to the back side of the die, the thermal layer comprising the semiconductor material and a plurality of conductive pathways extending from a front side of the thermal layer to a back side of the thermal layer, wherein at least one of the plurality of conductive pathways in the thermal layer is coupled to the back side of the die by a metal-to-metal interconnect, by a solder interconnect, or by an anisotropic conductive material, and wherein the plurality of conductive pathways include first conductive pathways having a first pitch and second conductive pathways having a second pitch different from the first pitch (claim 11).
Prior Art Palanduz teaches packaging ([0001]), wherein (Fig. 1+; [0016+])  a first device having a first coefficient of thermal expansion; a second device having a second coefficient of thermal expansion; and a substrate connecting the first device and the second device, the substrate having a plurality of layers, the plurality of layers having a corresponding plurality of coefficients of thermal expansion, wherein the difference Palanduz does not expressly teach a thermal layer attached to the back side of the die, the thermal layer comprising the semiconductor material and a plurality of conductive pathways extending from a front side of the thermal layer to a back side of the thermal layer, wherein at least one of the plurality of conductive pathways in the thermal layer is oupled to the back side of the die by a metal-to-metal  interconnect, by a solder interconnect, or by an anisotropic conductive material, and wherein the plurality of conductive  pathways include first conductive pathways having a first pitch and second conductive pathways having a second pitch different from the first pitch (claim 1); or a thermal layer coupled to the back side of the die, the thermal layer comprising the semiconductor material and a plurality of conductive pathways extending from a front side of the thermal layer to a back side of the thermal layer, wherein at least one of the plurality of conductive pathways in the thermal layer is coupled to the back side of the die by a metal-to-metal interconnect, by a solder interconnect, or by an anisotropic conductive material, and wherein the plurality of conductive pathways include first conductive pathways having a first pitch and second conductive pathways having a second pitch different from the first pitch (claim 11).
O’Donnell teaches integrated circuit systems. In particular, it relates to multi-layer vertically integrated systems with components disposed on a back side of a semiconductor die, away from active components of the die ([0001]), wherein (Fig. 1+; [0073+]) an integrated system according to an embodiment of the present invention. The integrated system may include a semiconductor die with two opposed sides, an active side and a back side. The integrated system may also include passive components disposed on the back side that are coupled to the active side by an electrical connector such as a thru silicon via (TSV). The TSV may be coupled to the active side with a terminator. But, Prior Art O’Donnell does not expressly teach a thermal layer attached to the back side of the die, the thermal layer comprising the semiconductor material and a plurality of conductive pathways extending from a front side of the thermal layer to a back side of the thermal layer, wherein at least one of the plurality of conductive pathways in the thermal layer is oupled to the back side of the die by a metal-to-metal  interconnect, by a solder interconnect, or by an anisotropic conductive material, and wherein the plurality of conductive  pathways include first conductive pathways having a first pitch and second conductive pathways having a second pitch different from the first pitch (claim 1); or a thermal layer coupled to the back side of the die, the thermal layer comprising the semiconductor material and a plurality of conductive pathways extending from a front side of the thermal layer to a back side of the thermal layer, wherein at least one of the plurality of conductive pathways in the thermal layer is coupled to the back side of the die by a metal-to-metal interconnect, by a solder interconnect, or by an anisotropic conductive material, and wherein the plurality of conductive pathways include first conductive pathways having a first pitch and second conductive pathways having a second pitch different from the first pitch (claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898